Citation Nr: 0944632	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy with macular edema of the 
left eye.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Diabetic retinopathy is manifested by corrected visual acuity 
of 20/20 in both eyes and normal visual fields.  The record 
does not show incapacitating episodes due to diabetic 
retinopathy.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002);  38 C.F.R. § 4.79, Diagnostic Codes 
6011, 6061-6066, 6080 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A. Duty to Notify

In a February 2008 letter, the RO notified the Veteran of the 
information and evidence required to substantiate his claim 
for an increased rating for diabetic retinopathy.  This 
letter explained what evidence VA was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  The February 2008 letter provided notice of how 
effective dates and disability ratings are determined.

The Veteran was not provided with VCAA notice prior to the 
rating decision on appeal.  In Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the 
Federal Circuit held that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim in 
an SSOC is sufficient to cure a timing defect.  In this case, 
the Veteran's claims were readjudicated in a January 2008 
Supplemental Statement of the Case (SSOC), curing any defect 
in the timing of the VCAA notice. 

Based on the foregoing, the Board finds that the requirements 
of the duty to notify have been satisfied.  


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of the claim being decided.  The 
RO obtained the service medical records and relevant post-
service medical records identified by the Veteran.  The  
Veteran was afforded a VA examination.   

The Board finds the requirements of the duty to assist have 
been satisfied, and no further development is required to 
comply with the duty to assist the Veteran with his claim for 
an increased rating for diabetic retinopathy.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Analysis

The Veteran seeks an initial rating in excess of 10 percent 
for diabetic retinopathy with macular edema of the left eye.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an August 2003 rating decision, the RO granted service 
connection for diabetic retinopathy with macular edema, left 
eye  and assigned an initial evaluation of 10 percent.  The 
Veteran's service-connected retinopathy has been rated by 
analogy to retinal scars, atrophy or irregularities, under 
Diagnostic Code 6011.   That diagnostic code provides that a 
10 percent rating is assignable for localized scars, atrophy 
or irregularities of the retina, unilateral or bilateral, 
that are centrally located and that result in an irregular, 
duplicated, enlarged or diminished image.  Alternatively 
retinal scars, atrophy or irregularities may be evaluated as 
visual impairment due to retinal scars, atrophy or 
irregularities, if this would result in a higher evaluation.  
38 C.F.R. § 4.79, Diagnostic Code 6011 (2009).   

Diagnostic Code 6006 pertains to retinopathy and maculopathy.  
The conditions listed in Diagnostic Codes 6000 through 6009 
are evaluated under a General Rating Formula.  The General 
Rating Formula provides that a 10 percent rating is 
assignable with incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  A 20 percent rating is assignable with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is assignable with incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 60 percent rating is 
assignable with incapacitating episodes having a total 
duration of at least 10 weeks during the past 12 months.  
Evaluations should be assigned on the basis of either visual 
impairment due to the particular condition or incapacitating 
episodes, whichever results in a higher evaluation.  A Note 
following the General Rating Formula provides that, for VA 
purposes, an incapacitating episode is a period of acute 
symptoms severe enough to require prescribed bed rest and 
treatment by a physician or other healthcare provider.  38 
C.F.R. § 4.79, General Rating Formula (2009).

Impairment of central visual acuity is rated according to 
criteria set forth in Diagnostic Codes 6061 through 6066.  A 
20 percent rating is assignable for: corrected visual acuity 
of 20/70 in one eye and 20/50 in the other eye; corrected 
visual acuity of 20/100 in one eye and 20/50 in the other 
eye;  corrected visual acuity of 20/200 in one eye and 20/40 
in the other eye; or corrected visual acuity of 15/200 in one 
eye and 20/40 in the other eye.  See 38 C.F.R. § 4.79, 
Diagnostic Codes 6061 - 6066 (2009).

Diagnostic Code 6080 provides that ratings ranging from 10 
percent to 100 percent are assignable for impairment of 
visual fields.  38 C.F.R. § 4.79, Diagnostic Code 6080 
(2009).

After a careful review of the record, for reasons set forth 
below, the Board finds that a rating in excess of 10 percent 
is not warranted.

Medical records from Dr. J.A., M.D., dated in October 1999 
noted a diagnosis of macular edema, diabetic origin, both 
eyes.

The Veteran had a VA examination in August 2005.   The 
examination report noted that the Veteran had corrected near 
and distance visual acuity at distance of 20/20 in both eyes.  
The examiner indicated that visual fields in both eyes were 
normal.  The examiner's diagnosis was diabetes type II 
without retinopathy.  

Upon VA examination in June 2009,  the examiner noted 
corrected vision of 20/20 in both eyes.  The examiner 
indicated that the Veteran had normal visual fields.  The 
examiner stated that the Veteran does not have any non-
proliferative diabetic retinopathy.  The examiner indicated 
that, by the Veteran's history and by the appearance of his 
treatment in the left eye, he most probably did have non-
proliferative diabetic retinopathy in 2003 or 2004.  In a 
June 2009 addendum, the examiner noted that he reviewed the 
Veteran's claims file. 

The evidence establishes that retinopathy is manifested by 
corrected visual acuity of 20/20 in both eyes and normal 
visual fields.  Accordingly, a higher rating is not warranted 
under the criteria pertaining to impairment of central visual 
acuity or impairment of visual fields.  

The Board has considered the General Rating Formula for 
Diagnostic Codes 6000 through 6009 and concludes that a 
higher rating is not warranted under those criteria.  A 
rating in excess of 10 percent is not warranted unless the 
evidence shows incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  Because there is no evidence of 
incapacitating episodes as defined by the General Rating 
Formula, a rating in excess of 10 percent is not assignable.

Accordingly, for the foregoing reasons, the Board concludes 
that there is a preponderance of the evidence against the 
Veteran's claim for an increased rating for diabetic 
retinopathy.  In reaching this decision, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the evidence is not in relative equipoise, the benefit of the 
doubt rule is not applicable.   

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's disability.  There is no 
evidence that diabetic retinopathy, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for diabetic retinopathy 
with macular edema of the left eye is denied.

REMAND

The Board previously remanded the claim for service 
connection for PTSD in February 2008.  The remand directed 
that the AMC/ RO attempt to obtain records from the Salem Vet 
Center.  The remand further directed that the Veteran should 
undergo a VA examination for PTSD if a diagnosis of PTSD was 
shown in the treatment records.

With regard to PTSD, the Veteran has reported various 
stressors.  The Veteran reported that he fired mortars during 
service and wondered how many people were killed.  The 
Veteran's stressor of firing mortars is verified, given his 
service as a mortar operator in an infantry brigade.      

The Veteran also stated that, while hospitalized for 
treatment of malaria, he was with patients who lost their 
limbs.  Service treatment records show that the Veteran was 
hospitalized for malaria in April 1968.  

In February 2008, the AMC contacted the Veteran to request 
that he provide the dates of treatment at the Salem Vet 
Center.  An October 2008 memo in the claims file noted that 
the letter was returned for an incorrect address.  A December 
2008 letter to the Veteran regarding a VA examination for 
PTSD was also returned as undeliverable.  

In a November 2009 brief, the Veteran's representative noted 
that the Veteran moved during the appeal period.  The 
Veteran's representative stated that it was not clear whether 
the Veteran received the letters regarding his treatment 
records and VA examination.  The record reflects that the 
Veteran did report for another scheduled examination, which 
indicates his willingness to cooperate when notified of an 
examination.  

In order to satisfy the duty to assist, a remand is necessary 
to obtain the records from the Salem Vet Center and schedule 
a new VA examination for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the dates of treatment at the 
Salem Vet Center and authorization for the 
release of treatment records.  Obtain the 
records from the Salem Vet Center.  The 
Veteran should be informed of the status 
of all requests.

2.  Schedule the Veteran for a VA 
examination for PTSD.  The claims folder 
must be provided for the examiner's review 
in conjunction with the examination, and 
the examiner should indicate in the 
examination report that such a review was 
conducted.  The examiner should diagnose 
any PTSD and provide an opinion regarding 
whether PTSD is at least as likely as not 
(50 percent or greater likelihood) related 
to a credible in-service stressor, 
including the stressors of firing mortars 
and being in the hospital with individuals 
who lost limbs.  The examiner should 
provide a detailed rationale for the 
opinion.  

3.  Following the completion of the 
requested actions, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the RO 
should furnish the Veteran and his 
representative a Supplemental Statement of 
the Case (SSOC) and afford them an 
applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


